***      FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER    ***




                                                                 Electronically Filed
                                                                 Supreme Court
                                                                 SCAP-12-0000764
                                                                 27-MAR-2015
                                                                 09:00 AM




              IN THE SUPREME COURT OF THE STATE OF HAWAII

                            ---oOo---
________________________________________________________________

                            RAYMOND GURROBAT,
      individually and on behalf of all others similarly situated,
             Petitioner/Plaintiff-Appellee/Cross-Appellant,

                                       vs.

           HTH CORPORATION; PACIFIC BEACH CORPORATION,
       Respondents/Defendants-Appellants/Cross-Appellees.
________________________________________________________________

                                SCAP-12-0000764

           APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                 (CAAP-12-0000764; CIV NO. 08-1-2528-12)

                                MARCH 27, 2015

 RECKTENWALD, C.J., NAKAYAMA, MCKENNA, POLLACK, AND WILSON, JJ.

                    OPINION OF THE COURT BY McKENNA, J.


I.      Introduction

        Following the publication of our opinion in Gurrobat v. HTH

Corp., 133 Hawaii 1, 323 P.3d 792 (2014), Plaintiff-

Appellee/Cross-Appellant Raymond Gurrobat (“Gurrobat”),

individually and on behalf of a class of similarly situated
***       FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER    ***


persons, requested that we award him attorneys’ fees and costs

for his appeal and cross-appeal, and provide for interest on the

judgment.       Gurrobat bases his request for fees and costs on

Hawaii Rules of Appellate Procedure (“HRAP”) Rule 39 (2007), and

on the fee shifting provisions found in Hawaii Revised Statutes

(“HRS”) §§ 388-11(c) (Supp. 1999) and 480-13(a) (2008).                He

bases his request for interest on HRAP Rule 37 (2000).                In

total, Gurrobat requests an award of attorneys’ fees based on a

lodestar of $90,422.50 and enhanced based on a multiplier to be

determined by the court, 4.712% general excise tax on the

awarded fees, $535.55 in costs,1 and an award of post judgment

interest on the damages affirmed in our opinion.

      Defendants-Appellants/Cross-Appellees HTH Corp. and Pacific

Beach Corp. (“Defendants”) acknowledge that Gurrobat is entitled

to reasonable attorneys’ fees and costs under HRS § 388-11(c)

for prevailing on their appeal, but contend he is not entitled

to fees and costs under HRS § 480-13(a)(1) for his successful

cross-appeal.        In addition, Defendants oppose many individual

time entries in Gurrobat’s fee request as being vague and/or

block billed.        Defendants also claim that any fees awarded

should be subject to a downward adjustment of thirty percent

      1
            Gurrobat initially requested $555.45 in costs, but withdrew
entries totaling $19.90 in his reply memorandum; Gurrobat also put his
requested costs at $589.25 at one point, but this appears to be a
typographical error.



                                         2
***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


because the key issue underlying Defendants’ appeal was largely

decided by this court in Villon v. Marriott Hotel Services,

Inc., 130 Hawaii 130, 306 P.3d 175 (2013).         Defendants oppose

all but $18.85 of Gurrobat’s costs requested on various grounds.

Finally, Defendants assert that an award of interest should be

denied as premature, and is better left to the discretion of the

trial court.

      We hold that Gurrobat is entitled to attorneys’ fees for

both the appeal and cross-appeal, in the amount of $84,032.50,

plus $3,959.61 in general excise tax.         We also award costs in

the amount of $435.55.     In addition, we hold Defendants jointly

and severally liable for the payment of Gurrobat’s attorneys’

fees and costs.    Finally, we hold that post judgment interest is

not appropriate under the circumstances of this case.

II.   Background

      Gurrobat filed a class action complaint in the Circuit

Court of the First Circuit (“circuit court”), asserting claims

for damages under both Hawaii’s wage laws, HRS §§ 388-6 (1993)

and 388-10 (Supp. 1999), and under Hawaii’s unfair methods of

competition (“UMOC”) provisions, HRS §§ 480-2(e) (2008) and 480-

13(a).   Gurrobat, 133 Hawaii at 3, 323 P.3d at 794.          The lawsuit

was based on Defendants’ violations of HRS § 481B-14 (2008) for

charging customers of the Pacific Beach Hotel and the Pagoda

Hotel service charges without fully disclosing to customers that

                                     3
***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


the charges were not entirely being distributed to non-

managerial service employees.       Id.

      The circuit court ultimately granted summary judgment for

Gurrobat on the wage law claims, awarded $1,678,783 in damages,

and held Defendants jointly and severally liable for the

damages.    133 Hawaii at 10, 323 P.3d at 801.        The circuit court,

however, granted summary judgment for Defendants on the UMOC

claims.    133 Hawaii at 3, 323 P.3d at 794.       Defendants appealed

the circuit court’s grant of summary judgment on the wage law

claims; Gurrobat cross-appealed the circuit court’s grant of

summary judgment on the UMOC claims.        133 Hawaii at 4, 323 P.3d

at 795.

      This court accepted a discretionary transfer from the

Intermediate Court of Appeals pursuant to HRS § 602-58(b)(1)

(Supp. 2011).    On February 25, 2014, we issued our opinion in

Gurrobat, 133 Hawaii 1, 323 P.3d 792 (“Opinion”).           The Opinion

(1) affirmed the circuit court’s order granting Gurrobat’s

motion for class certification; (2) affirmed the circuit court’s

grant of summary judgment as to the unpaid wages under HRS

Chapter 388; and (3) affirmed in part the award of damages as to

the HRS Chapter 388 claim.      133 Hawaii at 23, 323 P.3d at 814.

We vacated, however, the portion of the grant of summary

judgment as to damages under HRS Chapter 388 that imposed joint


                                     4
***       FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


and several liability on Defendants and remanded for further

proceedings to properly apportion damages between Defendants.2

Id.   The Opinion further held that the circuit court erred in

granting Defendants’ motion for summary judgment on the UMOC

claims, and that Gurrobat had established the necessary elements

to recover damages under HRS §§ 480-2 and 480-13 for violations

of HRS § 481B-14.        133 Hawaii at 23-24, 323 P.3d at 814-15.          We

therefore vacated the circuit court’s order granting Defendants’

motion for summary judgment on Gurrobat’s UMOC claim, and

remanded the claim to the circuit court for further proceedings

consistent with the Opinion.           133 Hawaii at 24, 323 P.3d at 815.

      Gurrobat then timely filed a “Motion for Attorneys’ Fees

and Costs and Provision of Interest.”             Defendants filed a

Memorandum in Opposition; Gurrobat filed a Reply.               We denied the

motion without prejudice because it did not substantially comply

with HRAP Form 8.        Gurrobat then filed a compliant First Amended

Motion for Attorneys’ Fees and Costs and Provision of Interest

(“Motion”).       Following a substitution of counsel, Defendants

filed a new Memorandum in Opposition (“Opposition”) on July 28,




      2
            One of the two defendants, HTH Corporation, operated both hotels
where service charges were unlawfully withheld from service employees; the
other defendant, Pacific Beach Corporation, only operated one of the two
hotels, and therefore could only be held liable for injuries to employees at
that hotel.



                                         5
***       FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


2014 that raised objections not found in the prior opposition.3

Gurrobat then filed a new Reply Memorandum (“Reply”).

III. Attorneys’ Fees and Costs

      A.       Availability of Attorneys’ Fees

      The “American Rule” provides that each party is normally

responsible for paying his or her attorneys’ fees.               Schefke v.

Reliable Collection Agency, Ltd., 96 Hawaii 408, 444, 32 P.3d
52, 88 (2001).        Attorneys’ fees are only, therefore, “chargeable

against the opposing party when so authorized by statute, rule

of court, agreement, stipulation, or precedent.”               Lee v. Aiu, 85

Hawaii 19, 32, 936 P.2d 655, 668 (1997) (citation omitted).

      Gurrobat’s attorneys’ fees request is based on several

statutes.       Gurrobat asserted claims based on Defendants’

violation of Hawaii’s hotel or restaurant service charge law,

HRS § 481B-14.        HRS § 481B-4 deems violations of Chapter 481B to

be “unfair method[s] of competition . . . within the meaning of

section 480-2.”        HRS 480-13(a), in turn, provides a private

cause of action for those injured by violations of Chapter 480.


      3
            In   his  Reply,   Gurrobat  questions   the   appropriateness of
Defendants raising new substantive arguments in response to what he
characterizes as a “non-substantive filing made to meet form requirements.”
Reply at 9. While Gurrobat styles the Motion as a “First Amended Motion,” it
was filed after the original motion was denied without prejudice, and is
therefore better considered as a new motion rather than an amended one. See
generally 5 Wright & Miller Federal Practice and Procedure: Civil 3d § 1194
(“In theory, a motion may be amended at any time before the judge has acted
upon the request. . . .”) (emphasis added). We will therefore consider only
the July 28, 2014 filing as the Opposition to this motion.



                                         6
***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER      ***


In addition, we have held that employees harmed by violations of

HRS § 481B-4 may bring actions to enforce their rights and seek

remedies under HRS § 388-11.       See Villon, 130 Hawaii at 132-33,
306 P.3d at 177-78.

      Gurrobat therefore bases his request for attorneys’ fees on

the statutory fee shifting provisions found in HRS §§ 388-11(c)

and 480-13(a).    Defendants acknowledge that Gurrobat is entitled

to fees under the former, but claim that fees are not available

under the latter under the circumstances of this case.

      Defendants’ objections are based on their reading of the

text of these two statutes, so we begin with a comparison.

      HRS § 388-11(c) reads, in relevant part:

           The court in any action brought under this section shall,
           in addition to any judgment awarded to the plaintiff or
           plaintiffs, allow interest of six per cent per year from
           the date the wages were due, costs of action, including
           costs of fees of any nature, and reasonable attorney’s
           fees, to be paid by the defendant. . . .

      HRS § 480-13(a)(1) reads, in relevant part:

           [A]ny person who is injured in the person’s business or
           property by reason of anything forbidden or declared
           unlawful by this chapter . . . [m]ay sue for damages
           sustained by the person, and, if the judgment is for the
           plaintiff, the plaintiff shall be awarded a sum not less
           than   $1,000  or   threefold  damages   by  the   plaintiff
           sustained, whichever sum is the greater, and reasonable
           attorney’s fees together with the costs of suit . . . .

      Defendants essentially argue that HRS § 480-13(a) allows

for attorneys’ fees on appeal only when the trial court decision

appealed from resulted in a final judgment for the plaintiff.

The circuit court issued a judgment that was for Gurrobat on his


                                     7
***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER        ***


HRS Chapter 388 claims, but which was against him on his HRS

Chapter 480 claims.     Therefore, Defendants assert, the

“judgment” required under HRS § 480-13(a)(1) is absent and

Gurrobat cannot recover fees for hours expended on his cross-

appeal of the circuit court’s grant of summary judgment for

Defendants on the Chapter 480 claim.

      In support of their argument, Defendants cite to our

decision in Nelson v. University of Hawaii, 99 Hawaii 262,

54 P.3d 433 (2002).     In Nelson, plaintiffs requested attorneys’

fees following a successful appeal that vacated a trial court

judgment in favor of defendants and remanded the case for a new

trial.   99 Hawaii at 264, 54 P.3d 435.       Plaintiffs in that case

based their fee request on HRS § 378-5(c), a fee shifting

statute that provides:

           In any action brought under this part, the court,           in
           addition to any judgment awarded to the plaintiff           or
           plaintiffs, shall allow costs of action, including costs    of
           fees of any nature and reasonable attorney’s fees, to       be
           paid by the defendant.

99 Hawaii at 265, 54 P.3d at 436.

      This court denied Nelson’s request for fees without

prejudice, finding that the award of fees was inappropriate, as

Nelson’s appellate victory “merely vacate[d] a trial court

judgment unfavorable to the plaintiff, and place[d] the

plaintiff back where the plaintiff started.”          99 Hawaii at 266,
54 P.3d at 437.    Defendants therefore claim that Nelson bars an

                                     8
***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER       ***


award of attorneys’ fees on appeal if this court has not issued

a judgment awarding damages to the plaintiff.           We disagree.

      When interpreting a statute, we follow well established

principles:

           First,  the   fundamental   starting   point  for   statutory
           interpretation is the language of the statute itself.
           Second,   where  the   statutory   language  is   plain   and
           unambiguous, our sole duty is to give effect to its plain
           and obvious meaning. Third, implicit in the task of
           statutory construction is our foremost obligation to
           ascertain and give effect to the intention of the
           legislature, which is to be obtained primarily from the
           language contained in the statute itself. Fourth, when
           there is doubt, doubleness of meaning, or indistinctiveness
           or uncertainty of an expression used in a statute, an
           ambiguity exists. And fifth, in construing an ambiguous
           statute, the meaning of the ambiguous words may be sought
           by examining the context, with which the ambiguous words,
           phrases, and sentences may be compared, in order to
           ascertain their true meaning.

State v. Silver, 125 Hawaii 1, 4, 249 P.3d 1141, 1144 (2011)

(citations omitted).

      The word “judgment” may be defined as “a court’s final

determination of the rights and obligations of the parties in a

case.”   Black’s Law Dictionary 858 (8th ed. 2004).           A judgment

on appeal meets this definition.         In Nelson, this court

addressed the question of whether a judgment on appeal could be

a judgment for the purposes of an award of fees.           99 Hawaii at

265, 54 P.3d at 436.     In that case, we held that attorneys’ fees

were potentially available on appeal given the relevant

statutory language in HRS § 378-5(c), which reads:            “[T]he

court, in addition to any judgment awarded to the plaintiff . .



                                     9
***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER        ***


. shall allow costs of action, including . . . reasonable

attorney’s fees, to be paid by the defendant.”           Id.

      The relevant language in HRS § 480-13(a)(1) is similar, but

not identical:    “[I]f the judgment is for the plaintiff, the

plaintiff shall be awarded a sum not less than $1,000 or

threefold damages by the plaintiff sustained, whichever sum is

the greater, and reasonable attorney’s fees together with the

costs of suit . . . .”     The only difference of note between

these provisions is that HRS § 378-5(c) uses the term “any

judgment,” while HRS § 480-13(a)(1) uses “the judgment.”               In

context, the two phrases convey similar meanings, but there

could be some uncertainty as to whether the words have different

meanings. Silver, 125 Hawaii at 4, 249 P.3d at 1144.           Confronted

with this ambiguity, we will “consider ‘the reason and spirit of

the law, and the cause which induced the legislature to enact it

. . . to discover its true meaning.’”         125 Hawaii at 4-5, 249
P.3d at 1144-45 (citation and brackets omitted).

      The language of the fee shifting provision in HRS

§ 480-13(a)(1) dates back to the initial passage of Hawaii’s

antitrust laws.    1961 Haw. Sess. Laws 313.        The passage of

Hawaii’s antitrust statutes was part of the transition to

statehood, and was intended to prevent “a void in the regulation

of business practices which may cause practices destructive of

competition to prevail.”      H. Stand. Comm. Rep. No. 97, in 1961

                                     10
***       FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER     ***


House Journal, at 687.         Private rights of action providing for

treble damages and fee awards are not unique to Hawaii’s

antitrust statutes; they are also a common feature of federal

antitrust laws:

               Where the interests of individuals or private groups or
               those who bear a special relation to the prohibition of a
               statute are identical with the public interest in having a
               statute enforced, it is not uncommon to permit them to
               invoke sanctions. This stimulates one set of private
               interest to combat transgressions by another without resort
               to governmental enforcement agencies. . . . It is clear
               Congress intended to use private self-interest as a means
               of enforcement and to arm injured persons with private
               means to retribution when it gave to any injured party a
               private cause of action in which his damages are to be made
               good   threefold,  with  costs   of  suit   and  reasonable
               attorney’s fee.

Bruce’s Juices v. American Can Co., 330 U.S. 743, 751 (1947)

(discussing Robinson-Patman Act).

      The provisions of HRS § 480-13 are similar to the language

of section 4 of the Clayton Act, 15 U.S.C. § 15(a).4               See Davis

v. Four Seasons Hotel, Ltd., 122 Hawaii 423, 427-28, 228 P.3d
303, 307-08 (2010).         The private right of action provisions of

the Clayton Act were “intended to help persons of small means

who are injured in their property or business by combinations or

corporations violating the antitrust laws.”              Minnesota Mining &


      4
            Section 4 of the Clayton Act, 15 U.S.C. § 15(a) (2009), provides
in relevant part:

      (a) Amount of recovery; prejudgment interest: Except as provided in
subsection (b) of this section, any person who shall be injured in his
business or property by reason of anything forbidden in the antitrust laws
may sue therefor . . . , and shall recover threefold the damages by him
sustained, and the cost of suit, including a reasonable attorney’s fee. . . .



                                         11
***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER    ***


Mfg. Co. v. New Jersey Wood Finishing Co., 381 U.S. 311, 319

(1965) (internal quotation marks omitted) (quoting legislative

history of Clayton Antitrust Act).        The attorney fee provisions

in federal antitrust statutes are an important part of the

private right of action.      See Farmington Dowel Prods. Co. v.

Forster Mfg. Co., 421 F.2d 61, 88 (1st Cir. 1969) (rejecting

argument that attorneys’ fees could not be awarded unless

actually paid by plaintiff because such a holding “would leave

private antitrust enforcement to the independently wealthy.”).

      The fee shifting provision in HRS § 480-13(a)(1) is thus

akin to fee shifting provisions found in federal antitrust laws.

HRS § 480-3 (2008) specifically provides that “[t]his chapter

shall be construed in accordance with judicial interpretations

of similar federal antitrust statutes . . . .”           We therefore

look to federal law for guidance in interpreting HRS § 480-13,

and turn, as we did in Nelson and in Schefke, to federal case

law interpreting the similar federal statutes.           See Nelson, 99

Hawaii at 266, 54 P.3d at 437; Schefke, 96 Hawaii at 444-45, 32
P.3d at 88-89.

      The language of the Clayton Act’s fee shifting provisions

is similar to the language of Hawaii’s law.          HRS § 480-13(a)(1)

provides that the award of treble damages, costs, and fees will

occur “if the judgment is for the plaintiff.”          The federal

statute omits the “if the judgment” language, and simply

                                     12
***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


provides that “any person who shall be injured . . . shall

recover” treble damages, costs and fees.         15 U.S.C. § 15(a).

Section 4 of the Clayton Act permits the recovery of fees for

expenses incurred on appeal; the United States Supreme Court has

held that the language and purpose of the Clayton Act make it

clear that appellate fees are available.         See Perkins v.

Standard Oil Co. of Cal., 399 U.S. 222, 223 (1970) (per curiam).

The fee shifting provisions of the Clayton Act are present to

ensure that the plaintiff’s treble damages recovery is not

reduced by the fees incurred on appeal.         See Perkins v. Standard

Oil Co. of Cal., 474 F.2d 549, 553 (9th Cir. 1973), supplemented

by, 487 F.2d 672 (9th Cir. 1973).

      As in Nelson, the question before this court is not,

therefore, whether a judgment on appeal can serve as a basis for

an award of attorneys’ fees, but whether the outcome of the

appeal was sufficient to constitute a judgment for the

plaintiff.   In Nelson, we looked to federal case law

interpreting federal civil rights statutes permitting

“prevailing parties” to recover attorneys’ fees.           99 Hawaii at

266-67, 54 P.3d at 437-38.      We found that “an appellate judgment

that affirms or directs a partial victory for plaintiff, while

at the same time remanding the case for further proceedings,

could serve as the basis for a fees award” provided that the

judgment on appeal “creat[es] at least a ‘material alteration of

                                     13
***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


the legal relationship of the parties . . . .’”           99 Hawaii at

267, 54 P.3d at 438.

      In Nelson, fees were not awarded because the case was

remanded for a new trial, placing plaintiff “in the same

position as she was before trial.”        Id.   We held, however, that

Nelson would be entitled to recover appellate fees if she

eventually prevailed in the trial court.         99 Hawaii at 269, 54
P.3d at 440. Nelson’s fee request was therefore denied without

prejudice, and the trial court was specifically instructed that

it could provide for fees for work done on the appeal if Nelson

eventually obtained “a judgment . . . that represents a material

alteration of the legal relationship between herself and UH.”

Id.

      The circumstances in this case differ from those in Nelson.

In this case, we concluded that Gurrobat “presented sufficient

evidence, there being no issues with respect to the first and

third elements, to satisfy the second element required for

recovery on Plaintiffs’ UMOC claim.”        Gurrobat, 133 Hawaii at

24, 323 P.3d at 815.     This determination did not merely return

Gurrobat to the position he was in when the case was filed, as

in Nelson.   In holding that Gurrobat had satisfied the remaining

element required for recovery on the UMOC claim, this court

materially altered the legal relationship of the parties, as the


                                     14
***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


only task remaining for the circuit court on remand is the

determination of the amount of damages.         Gurrobat is therefore

entitled to attorneys’ fees for time expended on his cross-

appeal of the circuit court’s grant of summary judgment in favor

of Defendants on Gurrobat’s UMOC claim.

      B.   Challenged Hours

      Having determined that Gurrobat may recover fees for work

done on both the appeal and cross-appeal, we now turn to what

constitutes reasonable attorneys’ fees in this case.

      Gurrobat has submitted itemized timesheets detailing the

hours that his three attorneys (John Perkin, James Bickerton,

and Brandee Faria) expended on the appeal in this case.

      Defendants have objected to most of the individual time

entries in the documentation submitted by Gurrobat.            Defendants

grouped their objections into three categories:           objections to

time spent on the cross-appeal, which we have already addressed;

objections to entries they view as “block billed”; and

objections to entries they view as “vaguely generic.”            We

therefore turn now to Defendants’ block billing and vagueness

objections.

           1.    Alleged Block Billing

      Block billing has been defined as “the time-keeping method

by which each lawyer and legal assistant enters the total daily

time spent working on a case, rather than itemizing the time

                                     15
***     FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


expended on specific tasks.”         Hawaii Ventures, LLC v. Otaka,

Inc., 116 Hawaii 465, 475, 173 P.3d 1122, 1132 (2007) (quoting

Robinson v. City of Edmond, 160 F.3d 1275, 1284 n.9 (10th Cir.

1998)).    Block billing may also be defined as the practice of

lumping multiple tasks into a single time entry.             Id.

      Block billing is a disfavored method of documenting time

spent for the purposes of supporting a motion for attorneys’

fees.    See, e.g., Hawaii Ventures, 116 Hawaii at 475, 173 P.3d

at 1132.     Parties seeking attorneys’ fees bear the burden of

demonstrating that the fees requested are reasonable.              See Sharp

v. Hui Wahine, 49 Hawaii 241, 246, 413 P.2d 242, 247 (1966).               As

we have noted, the issue with block billing is that it “can make

it impossible for the court to determine the reasonableness of

the hours spent on each task.”         Hawaii Ventures, 116 Hawaii at

475, 173 P.3d at 1132.       Block billing is problematic because it

makes it more difficult for the party requesting fees to

demonstrate the reasonableness of the billed hours; a party

requesting attorneys’ fees block bills at its own risk.              See,

e.g., Welch v. Metro. Life Ins. Co., 480 F.3d 942, 948 (9th Cir.

2007) (approving of a 20% reduction applied to specific block

billed entries).

      Defendants request that we deny recovery of fees for all

block billed time, asserting that “it is basically accepted as a


                                       16
***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


matter of law that ‘block billing’ is totally unacceptable and a

rejected means of seeking an award of fees, no matter the

context for the request.”      (Opposition at 14).       In support of

this assertion, Defendants cite to a number of cases, the most

recent from 1999, from a range of jurisdictions.           Id.

Defendants’ reliance on these cases is, however, misplaced.

      Neither current Hawaii law nor the recent practice of

American courts suggest that block billing is categorically

unacceptable, or that block billing should normally result in

denial of the block billed entries.        If anything, it appears

generally accepted that block billing should not automatically

lead to the rejection of block billed entries.           See, e.g.,

Mendez v. Cnty. of San Bernardino, 540 F.3d 1109, 1129 (9th Cir.

2008) (“[T]he use of block billing does not justify an across-

the-board reduction or rejection of all hours.”) (emphasis in

original), overruled on other grounds by Arizona v. ASARCO LLC,

773 F.3d 1050, 1058 n.1 (9th Cir. 2014); Thompson, Inc. v. Ins.

Co. of N.Am., 11 N.E.3d 982, 1025 (Ind. Ct. App. 2014) (Indiana

cases expressly permit block billing); Maddox v. Greene Cnty.

Children Servs. Bd. of Dirs., 12 N.E.3d 476, 498 (Ohio Ct. App.

2014) (holding that the trial court was not required to deny

fees altogether for block billed entries); 546-552 W. 146th St.

LLC v. Arfa, 99 A.D.3d 117, 123 (N.Y. App. Div. 2012) (holding



                                     17
***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER    ***


that block billing does not render a fee request per se

unreasonable).

      Block billing may lead to the exclusion of the block billed

hours where the practice makes it impossible to distinguish

between compensable and non-compensable tasks.           See Hawaii

Ventures, 116 Hawaii at 476, 173 P.3d at 1132.          Where this is

not the case, courts may still reduce the portion of the fee

request that was block billed by a percentage to account for the

increased difficulty in determining the reasonableness of hours

billed in this format.     See, e.g., Welch, 480 F.3d at 948

(holding that courts may apply a percentage reduction, but only

to hours actually block billed).

      With the foregoing in mind, we turn to Defendants’ specific

block billing objections.      Defendants present a list of 103

separate time entries that they object to on the grounds that

the entries are “block billed.”       In 79 of these 103 entries,

Gurrobat’s counsel billed less than one hour; in 56 of the

objected-to entries, counsel billed 0.1 hour.

      One-tenth of one hour (0.1 hour) is the shortest generally

accepted unit of attorney time for billing purposes.            It is

possible to block bill even such a short period of time, in that

an attorney can accomplish and bill multiple compensable tasks

within one six minute block.       As long as the billed tasks are



                                     18
***       FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER     ***


compensable, the six minute block may represent a reasonable

expenditure of time.

      In addition, block billing can only occur where multiple

tasks are lumped together into a single billing entry.                In order

to determine if multiple tasks are actually being claimed in a

single block, a certain degree of common-sense is required; the

mere inclusion of the word “and” in a billing entry is certainly

not determinative.         For example, “reviewing and drafting” a

document, “reviewing and revising” a document, “drafting and

finalizing” a document, and other such descriptions all involve

the single task of “working on” a document.5              See, e.g., Wise v.

Kelly, 620 F. Supp. 2d 435, 451 (S.D.N.Y. 2008).               Similarly,

tasks such as drafting a document and making a follow-up

telephone call related to the same document can be viewed as

part of the single task of working on the document.                See id.

Billing descriptions that merely detail the types of activities

that make up a single general task will not normally support a

block billing objection, provided the court can determine the

reasonableness of the hours expended on the general task.

      Upon examination, none of the allegedly block billed

entries includes more than one general task, and all of the


      5
            We note that when counsel actually recorded a task as “work on
answering brief,” Defendants objected to the entry as being too vague to
support a claim for fees. See Opposition at 18.



                                         19
***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


billing entries are reasonable.       Defendants’ block billing

objections are therefore rejected.

           2.    Alleged Vagueness

      Defendants object to numerous time entries on the grounds

that the entries are “vaguely generic.”         The majority of these

objections appear to cover time entries where it is not clear to

Defendants whether the task detailed related to the appeal or

cross-appeal.    Fees cannot be awarded if it is impossible to

distinguish between compensable and non-compensable claims.               See

Hawaii Ventures, 116 Hawaii at 478, 173 P.3d at 1135.           Here,

because we have held that fees are available for both

Defendants’ appeal and Gurrobat’s cross-appeal, this issue does

not arise.

      Defendants also state that “some of the time entries are so

vaguely generic, that it is impossible to discern whether the

hours expended for the task were reasonable . . . .”            Defendants

identify only two specific time entries as falling into this

group within the brief:      one time entry for 3.6 hours for

“[p]repare Answering Brief” and one from the same attorney for

0.4 hours for “[w]ork on answering brief.”          (Opposition at 18).

It is true that these two time descriptions lack the specificity

seen in many of the entries that appear on Defendants’ list of

block billing objections.      Nevertheless, the total time spent on

the answering brief appears reasonable.

                                     20
***       FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


      Although such time entries are not excessively descriptive,

they are not so vague as to warrant rejection.               Defendants’

vagueness objections are therefore rejected.

               3.    Excluded Tasks

      We now turn to Gurrobat’s itemized fee request.               For the

most part, the listed items are adequately described and clearly

relate to appellate work.          Some of the time entries, however,

relate to tasks that are not appropriately considered part of

the appeal.

      In particular, Gurrobat includes time spent on work done at

the trial court in order to address issues related to the final

judgment.       The time entries in question refer to work done at

the trial court on a Hawaii Rules of Civil Procedure Rule 60

motion, and on an Amended Final Judgment.6             As the trial court is

better able to determine the reasonableness of time expended on

this issue, and as we have remanded the case to the trial court

for further proceedings, we deny the portions of the fee request

attributable to the revised judgment without prejudice to

Gurrobat requesting these fees at the trial court on remand.




      6
            In total, Gurrobat documents 19.2 hours of work by attorney
Faria, 2.5 hours by attorney Perkin, and 0.7 hours by attorney Bickerton that
are attributable to matters related to procuring the trial court’s final
judgment.



                                         21
***    FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER     ***


       Specifically, we deny without prejudice the following

requested hours:

For attorney Faria:

Date          Tasks7                                                    Total
                                                                        Hours
04/10/2012    Review Final Judgment; review and draft                   0.1
              emails with co-counsel regarding [Review
              Final Judgment]
04/11/2012    Review and draft emails with co-counsel                   0.1
              regarding Final Judgment
04/12/2012    Review and draft emails with co-counsel                   0.1
              regarding Application to Transfer and Final
              Judgment
04/24/2012    Review and draft emails with associate                    2.1
              regarding Final Judgment Under Jenkins
              Research Motion for Rule 60 Relief
              Draft Motion for Rule 60 Relief
04/25/2012    Research Rule 60 Motion                                   5.0
              Draft Rule 60 Motion
04/26/2012    Research Rule 60 Motion                                   3.5
              Draft Rule 60 Motion
04/27/2012    Research Rule 60 Motion                                   0.7
              Further changes made on Motion for Relief
              (Circuit Court format) (x2) and locate
              citing.
04/28/2012    Conference call with co-counsel regarding                 0.3
              revision of Final Judgment
04/30/2012    Meeting with partner regarding Final                      0.6
              Judgment; telephone call with P. Alston
              regarding same.
              Research regarding Rule 60 Motion
              Review and draft emails with co-counsel and
              partner regarding Rule 60 Motion
              Review and draft emails with staff regarding
              finalization of Rule 60 Motion
05/01/2012    Review and draft emails with co-counsel and               0.9
              partner regarding Rule 60 Motion
              Review Motion for Relief Order regarding
              HRCP 60

      7
            For convenience and readability, we have blocked the individual
time entries by date.



                                      22
***    FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER     ***


05/02/2012    Review and draft emails with co-counsel and               0.1
              staff regarding filing Final Judgment in the
              Bureau of Conveyances
05/07/2012    Review and draft emails with co-counsel                   0.1
              regarding Final Judgment
05/18/2012    Review and draft emails with co-counsel                   0.1
              regarding Motion to Modify the Judgment
06/28/2012    Review and make changes to amended final                  1.4
              judgment.
              Review and draft emails with co-counsel
              regarding Amended Final Judgment
07/18/2012    Review and respond to emails to and from P.               1.5
              Alston regarding Amended Final Judgment
              Review and make changes to Amended Final
              Judgment
              Research on Amended Final Judgment
07/23/2012    Review and respond to emails regarding                    1.9
              revised Final Judgment
              Review revised Final Judgment; make changes
              Research regarding Final Judgment
07/31/2012    Review Defendant’s letter of objection to                 0.1
              Plaintiff’s Amended Final Judgment submitted
              to judge on 7/24/2012, proposed Amended
              Final Judgment, Certificate of Service
08/08/2012    Review and draft emails with associate                    0.3
              regarding Pacific Beach’s state tax
              identification number
              Review and draft emails with co-counsel
              regarding Pacific Beach’s federal
              identification number to record Amended
              Judgment
08/09/2012    Review and draft emails with co-counsel                   0.1
              regarding Garnishee Summons
08/13/2012    Review and draft emails with co-counsel                   0.1
              regarding Amended Final Judgment filed in
              the Bureau of Conveyances
08/18/2012    Review and draft emails with partner and co-              0.1
              counsel regarding Final Judgment and Bond
              GRAND TOTAL:                                              19.2


For attorney Bickerton:

Date          Tasks                                                     Total
                                                                        Hours
08/07/2012    Call with team members re strategy for                    0.4
              collection, superseadeas [sic] bond, and

                                      23
***    FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER     ***


              settlement issues
08/08/2012    Work on application for garnishee summons                 0.3
              and recording of judgment at BOC
              GRAND TOTAL                                               0.7


For attorney Perkin:

Date          Tasks                                                     Total
                                                                        Hours
04/23/2012    Research and draft Amended Final Judgment                 0.1
04/30/2012    Meeting with partner regarding Final                      0.4
              Judgment and Jenkins issue
05/01/2012    Review and draft emails with co-counsel and               0.1
              partner regarding Rule 60 Motion
05/02/2012    Review and draft emails with co-counsel                   0.1
              regarding Final Judgment and Supersedeas
              Bond
07/10/2012    Email correspondence with partner regarding               0.2
              Final Judgment and settlement

7/19/2012     Email correspondence regarding Amended Final              0.2
              Judgment
07/24/2012    Draft and review letter to Judge Sakamoto                 0.3
              regarding amended judgment
08/01/2102    Final edits on letter to judge                            0.3
              Review and make changes to drafted letter to
              judge
08/07/2012    Review and draft emails with partner and co-              0.4
              counsel regarding Amended Final Judgment
              Email correspondence with co-counsel
              regarding Amended Final Judgment
08/08/2012    Email to Paul Alston regarding Amended Final              0.4
              Judgment
              GRAND TOTAL                                               2.5


       C.   Lodestar Hours and Rates

       Courts determine a reasonable attorneys’ fee using the

lodestar method, in which the number of hours reasonably

expended are multiplied by a reasonable hourly rate.             See

Kaleikini v. Yoshioka, 129 Hawaii 454, 469, 304 P.3d 252, 267

                                      24
***    FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


(2013).   This method is generally considered to be “[t]he most

useful starting point for determining the amount of a reasonable

fee . . . .”    Hensley v. Eckerhart, 461 U.S. 424, 433 (1983).

The lodestar approach is strongly presumed to yield a reasonable

fee.   See City of Burlington v. Dague, 505 U.S. 557, 562 (1992).

       Gurrobat submitted requests for 150.2 hours of work by

attorney Brandee Faria, 25.4 hours by attorney John Perkin, and

85.3 hours by attorney James Bickerton.          After considering

Defendants’ specific objections and excluding time attributable

to work done at the trial court level, as noted above, we find

that the lodestar should be calculated based on 131.0 hours of

work by attorney Faria (150.2 hours requested less 19.2 hours

disallowed for trial court work), 22.9 hours by attorney Perkin

(25.4 hours requested less 2.5 hours disallowed for trial court

work), and 84.6 hours by attorney Bickerton (85.3 hours

requested less 0.7 hours disallowed for trial court work).

       Gurrobat requests that we set the fee at the 2011 billing

rates of $425 per hour for Mr. Perkin, $375 per hour for Mr.

Bickerton, and $325 per hour for Ms. Faria.           Gurrobat states

that he is setting these rates at 2011 levels in part to “take

advantage of the (unappealed) law of the case establishing those

rates as reasonable.”      Gurrobat’s reliance on “law of the case”

is misplaced.     The “law of the case” doctrine provides that

“[u]nless cogent reasons support the second court’s action, any

                                      25
***       FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


modification of a prior ruling of another court of equal and

concurrent jurisdiction will be deemed an abuse of discretion.”

Wong v. City and Cnty. of Honolulu, 66 Haw. 389, 396,

665 P.2d 157, 162 (1983) (emphasis added) (citations omitted).

Thus, with respect to the reasonableness of appellate fees, the

doctrine is not triggered by a trial court determination.

      In any event, Gurrobat’s requested rates are adequately

supported by documentation demonstrating that the rates fall

within current market rates.           Defendants do not challenge the

requested hourly rate.         This court therefore approves Gurrobat’s

requested rates.

      Applying these rates to the hours we determine were

reasonably expended, we arrive at a final lodestar of

$84,032.50.8

      D.       Lodestar Modification

      Both Gurrobat and Defendants request that this court adjust

the lodestar award.         Gurrobat requests an upward modification.

Defendants assert that an upward modification is inappropriate,

and that the lodestar should be adjusted downward.

      Our analysis begins, as it must, with the “‘strong

presumption’ that the lodestar represents the reasonable fee.”


      8
            131.0 hours at $325 per hour for Ms. Faria = $42,575.00; 84.6
hours at $375 per hour for Mr. Bickerton = $31,725.00; 22.9 hours at $425 per
hour for Mr. Perkin = $9,732.50.



                                         26
***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER    ***


Kaleikini, 129 Hawaii at 475, 304 P.3d at 273 (2013) (citations

omitted).   Where attorneys’ fees are requested under fee

shifting statutes that provide for the recovery of reasonable

attorneys’ fees, as is the case here, the party requesting a

lodestar adjustment must show that the unmodified lodestar would

lead to an unreasonable fee.       See id.

      This court’s decision in Schefke makes it clear that upward

modification of the lodestar may be warranted in fee shifting

cases.   Gurrobat argues that consideration of each of the twelve

lodestar adjustment factors first set forth in the Fifth

Circuit’s opinion in Johnson v. Georgia Highway Express, Inc.,

488 F.2d 714 (5th Cir. 1974), overruled on other grounds by

Blanchard v. Bergeron, 489 U.S. 87, 91-94 (1989), and

subsequently adopted by the Ninth Circuit in Kerr v. Screen

Extras Guild, Inc., 526 F.2d 67, 70 (9th Cir. 1975), abrogated

in part by Davis v. City & Cnty. Of San Francisco, 976 F.2d
1536, 1546 n.4 (9th Cir. 1992), vacated on other grounds on

denial of reh’g by 984 F.2d 345 (9th Cir. 1993), demonstrates

that an upward adjustment should be awarded in this case.              It is

clear that Gurrobat’s counsel obtained favorable results;

counsels’ acceptance of this case on a contingent fee basis

played a vital role in the vindication of the rights of the

class, and litigating this issue served a public purpose.              See

Nelson, 99 Hawaii at 266, 54 p.3d at 437 (noting that civil

                                     27
***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


rights fee shifting statutes serve a public purpose); Schefke,

96 Hawaii at 452-454, 32 P.3d at 96-98 (holding that Hawaii

courts have discretion to enhance lodestar when attorneys have

accepted a case on a contingent fee basis).          Nevertheless, we

decline a fee enhancement in this case.

      Upward modification of the lodestar is warranted when

necessary to “achieve a ‘reasonable’ award of fees.”            Schefke,

96 Hawaii at 452, 32 P.3d at 96 (emphasis added).           As we start

with the presumption that application of the lodestar is

sufficient to determine a reasonable fee, see Kaleikini, 129

Hawaii at 475, 304 P.3d at 273, it is necessary to enhance the

lodestar only if it does not result in a reasonable fee.

      Here, Gurrobat argues that a lodestar enhancement could

result in a reasonable fee, but does not argue that the lodestar

alone does not result in a reasonable fee.          It is insufficient

for Gurrobat to demonstrate that the fee will remain within the

range of the reasonable fees after application of a multiplier;

he must also show that the lodestar does not provide for a

reasonable fee.     See id. (rejecting enhancement when party

seeking fees failed to “establish that the lodestar is

unreasonable, or that enhancement is necessary to achieve a

reasonable fee”).




                                     28
***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER    ***


      Gurrobat’s only explicit effort to rebut the presumption

that the lodestar was reasonable is an argument in his Reply

that the election to seek compensation at below market rates

demonstrates that the lodestar was unreasonable.           Gurrobat’s

counsel, however, suggested their rates and stated that the

rates are “well within the range of what is reasonable and

appropriate in this market.”       (Faria Decl. at ¶ 10).       Even if we

treat the statement contained within the Reply as a

clarification of Gurrobat’s initial argument rather than a new

argument raised for the first time in the Reply, see Taomae v.

Lingle, 110 Hawaii 327, 333 n.14, 132 P.3d 1238, 1244 n.14

(2006) (declining to consider matters raised for the first time

in the reply memorandum when considering whether to award

attorneys’ fees), Gurrobat has not successfully rebutted the

presumption that the requested rates are reasonable.

      By the same token, Defendants’ arguments for a downward

modification are similarly unavailing.         We have already

discussed Defendants’ specific challenges to the claimed hours,

and Defendants do not argue that the proposed hourly rates are

unreasonable.    Defendants also object to the unaltered lodestar,

however, on the grounds that Gurrobat did not obtain an

unqualified victory.     Although Gurrobat did not completely

prevail on appeal, he did prevail on all but one of the issues

raised in the appeal and cross-appeal.         This court’s remand on

                                     29
***       FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER     ***


the matter of joint and several liability does not alter the

fact that Gurrobat prevailed, and his attorneys should recover a

fully sufficient compensatory fee.            Schefke, 96 Hawaii at 444,
32 P.3d at 88.

      Defendants also argue that the lodestar should be reduced

because the central issue in Defendants’ appeal was effectively

decided by this court’s intervening decision in Villon, 130

Hawaii 130, 306 P.3d 175.          As Gurrobat notes, however, Villon

was not published until very late in the course of this appeal.9

The reasonableness of attorneys’ fees is measured based on the

point in time when the work was performed, and not based on

hindsight.       See Woolridge v. Marlene Indus. Corp., 898 F.2d
1169, 1177 (6th Cir. 1990).

      As neither Gurrobat nor Defendants have rebutted the

presumption that the lodestar results in a reasonable fee, we

will not apply either an upward or downward modification to the

lodestar in this case.         Gurrobat is therefore awarded attorneys’

fees in the lodestar amount of $84,032.50, plus an additional

$3,959.61 (4.712% of the total) for general excise tax.                See

Cnty. of Hawaii v. C & J Coupe Family Ltd. P’ship, 120 Hawaii

400, 409-10, 208 P.3d 713, 722-23 (2009) (“[I]t is common

      9
            Our opinion in Villon was released on July 15, 2013, almost one
month after the final brief had been submitted to this court, and just one
week before we issued our order setting the case for oral argument.



                                         30
***    FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


practice in this jurisdiction to include an excise tax in the

amount of the fee award.”).

      E.     Costs

      Gurrobat seeks costs in the sum of $535.55.10           Defendants

have objected to all but $18.85 of this request.            Most of

Defendants’ objections stem from their argument that costs and

fees are not available for Gurrobat’s cross-appeal.             Based on

our previous analysis, Gurrobat is entitled to these costs.

      Some of the requested costs, however, pertain to obtaining

an amended final judgment from the trial court.            As noted

earlier, costs and fees for work done at the trial court are

best addressed there.       We therefore deny Gurrobat’s request for

the cost of copies of the Rule 60 motion ($94.20) and his

request for “Copies Opp To Proposed Final Judgment Opp” [sic]

($5.80) without prejudice.

      Gurrobat is therefore awarded costs in the amount of

$435.55.

      F.     Apportionment of Fees and Costs

      In our earlier opinion in this case, we reversed the

portion of the circuit court’s judgment that held defendants

jointly and severally liable for damages, and remanded the case

for apportionment of damages.        Gurrobat, 133 Hawaii at 18-19,

      10
             Gurrobat initially requested $555.45, but withdrew two entries in
his Reply.



                                      31
***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***
323 P.3d at 809-10.     Neither party addressed the question of

apportionment of attorneys’ fees in their briefing.            Therefore,

it appears Defendants concede joint and several liability.

      We note in any event that Defendants elected to present a

joint defense throughout the proceedings, and that there is

nothing in the record that would provide a court with any basis

for apportioning liability for fees and costs.           The question of

whether defendants may be held jointly and severally liable for

attorneys’ fees in a case where defendants are not jointly and

severally liable for damages is one of first impression in this

jurisdiction.    Other jurisdictions, however, have had cause to

examine this issue, and have held that the circumstances of a

case may render attorneys’ fees indivisible, and that joint and

several liability for fees can be appropriate in such cases even

in the absence of joint and several liability for damages.             See,

e.g., Molnar v. Booth, 229 F.3d 593, 605 (7th Cir. 2000) (joint

and several award of fees appropriate in case where the issues

against the two defendants “were the same or similar.”); Walker

v. U.S. Dep’t of Housing & Urban Dev., 99 F.3d 761, 773 (5th

Cir. 1996) (joint and several fee award appropriate where

defendants presented joint defense and shared experts); CR-RSC

Tower I, LLC, v. RSC Tower I, LLC, 56 A.3d 170, 218 (Md. 2012)

(imposing joint and several liability for fees and costs when



                                     32
***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER      ***


claims centered on common issues and attributable to all

defendants).

      In this case, Defendants proceeded jointly throughout the

entirety of the proceedings.       Defendants were represented by the

same counsel, and submitted a single set of briefs.            Although

liability for the damage award can and will be divided between

the Defendants on remand, the work that Gurrobat’s counsel put

in to the case cannot readily be divided.         See Jones v.

Southpeak Interactive Corp. of Delaware, -- F.3d --, 2015 WL
309626, at *16 (4th Cir. Jan. 26, 2015).         We therefore hold

Defendants jointly and severally liable for the payment of

appellate fees and costs.       We emphasize, however, that this has

no bearing on our prior determination that Defendants are not

jointly and severally liable for the damage award itself.

IV.   Interest

      Gurrobat requests that this court award interest on the

portions of the circuit court judgment that were affirmed.

Gurrobat bases this request on the post judgment interest

provisions of HRS § 478-3 (2000), which provides for 10% per

annum interest on judgments, and on HRAP Rule 37, which

provides:

            Unless otherwise provided by law, if a judgment for money
            in a civil case is affirmed, whatever interest is allowed
            by law shall be payable from the date the judgment was
            entered in the circuit or district court. If the judgment
            is modified or vacated with a direction that a judgment for
            money be entered in the circuit or district court, the


                                     33
***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


           notice and judgment on appeal shall contain instructions
           with respect to allowance of interest.

      In this case, we did not remand the case with an explicit

direction regarding an amount of money to be entered on appeal.

Instead, we remanded for further proceedings consistent with

this court’s holdings that:       (1) the imposition of joint and

several liability on Defendants was inappropriate; and (2) that

Gurrobat presented sufficient evidence to satisfy the

requirements to recover treble damages under HRS § 480-13.

Gurrobat, 133 Hawaii at 24-25, 323 P.3d at 814-15.

      While remand will still result in a judgment awarding money

damages to Gurrobat, the judgment will likely not be in the

amount initially awarded.      Under the circumstances, therefore,

an award of post judgment interest under HRS § 478-3 is not

appropriate.

V.    Conclusion

      We hold that Gurrobat is entitled to attorneys’ fees for

both his appeal and cross-appeal, in the amount of $84,032.50

plus $3,959.61 in general excise tax.         We award costs in the

amount of $435.55.     We hold Defendants jointly and severally

liable for payment of both attorneys’ fees and costs.            We deny,

however, that portion of Gurrobat’s request that relates to work

done to obtain an amended final judgment from the trial court

without prejudice to Gurrobat seeking such costs and fees in the



                                     34
***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


trial court.   Finally, we hold that post judgment interest is

not appropriate under the circumstances.

James J. Bickerton                        /s/ Mark E. Recktenwald
and Stephen M. Tannenbaum
for petitioner                            /s/ Paula A. Nakayama

Jeffrey H.K. Sia,                         /s/ Sabrina S. McKenna
Diane W. Wong, and
Brandon H. Ito                            /s/ Richard W. Pollack
for respondents
                                          /s/ Michael D. Wilson




                                     35